Citation Nr: 9909959	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  98-11 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for a right ankle 
disability, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for a left ankle 
disability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to March 
1955.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

In November 1998, the veteran and his wife appeared before 
the undersigned member of the Board and gave testimony in 
support of his claim.  During the course of his hearing, the 
issue of entitlement to secondary service connection for a 
right hip disability arose.  The matter is referred to the RO 
for consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's right ankle disability is currently 
manifested by complaints of pain, instability, weakness and 
swelling.  The veteran is unable to heel and toe rise and 
must use a brace, and an elastic wrap for the right ankle.  
He uses a cane or crutches to aid in ambulation, he has an 
altered gait, and there is atrophy of the right calf.  

3.  The veteran's right ankle disability produces such 
impairment that he would be equally well served by an 
amputation stump with prosthesis.  

4.  The veteran's left ankle disability is currently 
manifested by complaints of pain, weakness and swelling.  
Dorsiflexion is to 10 degrees, and plantar flexion is to 30 
degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation for a right 
ankle disability have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 
Diagnostic Codes 5271, 5384 (1998) 

2.  The criteria for a 20 percent evaluation for a left ankle 
disability have been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, Diagnostic 
Code 5271 (1998).  DeLuca v. Brown, 8 Vet.App. 202 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  That is, the Board finds that he has 
presented claims that are plausible and capable of 
substantiation.  The Board is also satisfied that all 
relevant evidence regarding the claims has been obtained, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a) since all relevant 
development has been conducted.  

In accordance with 38 C.F.R. § § 4.1, 4.2 (1998) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (1998).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (1998).   Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).

The Board has reviewed the entire record, and has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  

In evaluating ankle disabilities, several Diagnostic Codes 
may be applicable. See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, 
traumatic arthritis established by X-ray findings is rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (1998).  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5262, malunion of the tibia and fibula of warrants a 30 
percent evaluation when the disability results in marked knee 
or ankle disability.  

Ankylosis is bony fixation or immobility and consolidation of 
a joint due to disease, injury, or surgical procedure. See 38 
C.F.R. § 4.71a; Lewis v. Derwinski, 3 Vet. App. 259 (1992).  
Under DC 5270, a 20 percent evaluation is warranted for 
ankylosis of the ankle in plantar flexion less than 30 
degrees; ankylosis in plantar flexion between 30 and 40 
degrees, or in dorsiflexion between 0 and 10 degrees warrants 
a 30 percent evaluation.  Ankylosis of the ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees, or with an abduction, adduction, inversion 
or eversion deformity warrants a 40 percent evaluation. 38 
C.F.R. § 4.71a, DC 5270 (1998).  When there is marked 
limitation of motion of the ankle, a 20 percent evaluation 
may be assigned under DC 5271.  When there is moderate 
limitation of motion of the ankle, a 10 percent evaluation 
may be assigned. 38 C.F.R. § 4.71a, DC 5271 (1998).  38 
C.F.R. § 4.71 (Plate II) provides a standardized description 
of joint motion of the ankle.

A 10 percent rating under DC 5283 requires moderate malunion 
or nonunion of the tarsal or metatarsal bones.  A moderately 
severe malunion or nonunion of the tarsal or metatarsal bones 
warrants a 20 percent evaluation.  A 30 percent evaluation is 
warranted under DC 5283 with severe malunion or nonunion of 
the tarsal or metatarsal bones.  Moderate and moderately 
severe foot injuries warrant 10 and 20 percent disability 
ratings respectively.  38 C.F.R. 4.71a, Diagnostic Code 5284 
(1998).  Loss of use of a foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the knee, with use of a suitable prosthetic 
appliance. The determination will be made on the basis of the 
actual remaining function of the foot, whether the acts of 
balance and propulsion, etc., could be accomplished equally 
well by an amputation stump with prosthesis.

Complete paralysis of the external popliteal nerve and 
consequent footdrop, accompanied by characteristic organic 
changes including trophic and circulatory disturbances and 
other concomitants confirmatory of complete paralysis of this 
nerve, will be taken as loss of use of the foot. 38 C.F.R. § 
4.63 (1998).  


A.  A Right Ankle Disability

Service connection is currently in effect for a right ankle 
disability and a 20 percent evaluation has been assigned 
under the provisions of Diagnostic Code5271.  The veteran's 
available service medical records show that the veteran went 
from duty to sick and then from sick to duty in 1955.  On VA 
examination in July 1976, tenderness of the right ankle was 
shown with all motion normal.  X-rays showed arthritic 
changes.  In September 1976, the RO granted service 
connection for a right ankle disability and a 10 percent 
evaluation was assigned under Diagnostic Code 5003.  This 
evaluation remained in effect until December 1984, when the 
RO increased the veteran's evaluation to 20 percent under 
Diagnostic Code 5271.  The twenty percent evaluation has 
continued since that time.  

Private medical records show that the veteran was treated in 
September 1997 for right leg pain.  He complained of limited 
range of motion of the right ankle with pain relief only by 
taking Nalfon.  The assessment was, chronic right ankle pain.  
He was treated at a VA facility in February 1998 for right 
ankle pain.  The finding was, ruptured patella tendon. 

The veteran was examined by VA in March 1998.  He reported 
injuring his right ankle in service, and that he was treated 
with a cast.  He reported having worsening of his symptoms, 
with increasing pain, soreness, and tenderness in the right 
leg.  He stated that he wore an ankle brace.  He indicated 
that he was not currently taking any medication and not using 
crutches or a cane to move around.  The veteran reported that 
normal daily activities were difficult, and that he had 
problems with prolonged standing, walking and going up and 
down stairs.  On examination, it was noted that the veteran 
wore an ankle brace and that he limped on his right leg.  He 
could not heel toe raise due to pain of the right ankle.  
There was tenderness and soreness to palpation across the 
ankle.  Dorsiflexion was to neutral and plantar flexion was 
to 20 degrees.  The examiner noted that there was no swelling 
or deformity in the foot or ankle. There was one-inch atrophy 
in the right calf as compared to the left.  The examiner 
stated that there was weakness and an altered gait in the 
right ankle.  X-rays showed advanced degenerative arthritis.  
The diagnosis was, residual injury, right ankle.  

In November 1998, the veteran and his wife testified at a 
personal hearing before the undersigned member of the Board.  
The veteran reported that he could not mow the grass anymore 
or go shopping due to his ankle.  He reported that he had 
trouble with stairs and that his daily activities were 
limited.  He stated that he had fallen many times.  He stated 
that he wore a brace, and special shoes, and that he used 
orthotic inserts.  He reported that he was told that he 
needed surgery to fuse his ankle, but that due to his 
diabetes, the doctors did not want to risk an operation.  He 
testified that his pain was constant and that he could not 
take medication for the pain anymore due to his 
gastrointestinal problems.  To treat the pain he reported 
that he would stay off the ankle, elevate it, and wrap it in 
an elastic bandage.  The veteran's wife reported that at 
times the veteran used a cane and has also used crutches when 
the pain was particularly bad.  The veteran reported that his 
ankle disability was among the reasons that he retired early 
from his job.  The veteran reported having swelling, weakness 
and fatigability.  A complete transcript is of record.  

The Board notes that the currently assigned 20 percent is the 
maximum assignable for limitation of motion of the right 
ankle.  Therefore, the Board will consider whether the 
veteran is entitled to an increased evaluation under other 
potentially applicable codes.  Since the veteran does not 
have complete ankylosis of the right ankle or immobility 
(i.e. plantar motion to 20 degrees was shown on recent VA 
examination) an increased rating under Diagnostic Code 5270 
would not apply.  There is no showing of malunion resulting 
in marked knee or ankle disability so that Diagnostic Code 
5262 is not applicable.  There is no showing of malunion or 
nonunion of the tarsal or metatarsal bones (Diagnostic Code 
5283).  

Under Diagnostic Code 5284 an increased evaluation may be 
assigned to 30 percent for severe foot injuries. The Board 
also notes that a 40 percent rating is for assignment where 
there is the loss of use of a foot. 38 C.F.R. § 4.71a, DC 
5167 (1998).  Moreover, loss of use of a foot will be held to 
exist when no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below the knee, with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function of the foot, whether 
the acts of balance and propulsion, etc., could be 
accomplished equally well by an amputation stump with 
prosthesis. Complete paralysis of the external popliteal 
nerve and consequent footdrop, accompanied by characteristic 
organic changes including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve, will be taken as loss of use of the 
foot. 38 C.F.R. § 4.63 (1998).  

The Board finds that the veteran's right ankle disability 
results in severe right foot impairment and that under 
Diagnostic Code 5284, a rating of 30 percent is warranted.  
This is supported by findings that the veteran must wear a 
brace, orthopedic shoe, and an orthotic insert on his right 
foot.  He also uses an elastic bandage during flare-ups.  In 
addition, he walks with a limp and on occasion must use a 
cane or crutches to ambulate.  He has constant pain and 
difficulty climbing stairs.  Tenderness and soreness have 
been objectively confirmed.  The veteran's right calf 
demonstrates atrophy.  The veteran complains of right ankle 
problems from both endurance and a functional point of view.  
Motion is quite limited with dorsiflexion to 0 and plantar 
flexion to 20 degrees.  Thus with the consideration of the 
credible testimony of the veteran and his wife concerning 
functional impairment, the Board finds that a 30 percent 
rating is warranted.  

To warrant an evaluation in excess of 30 percent, the 
evidence must show that the veteran's right ankle disability 
has resulted in the loss of use of the left foot. 38 C.F.R. § 
4.71a, Diagnostic Code 5284 (1998).  After carefully 
reviewing the claims folder, the Board concludes that the 
record supports such a finding.

Specifically, the veteran has complained on numerous 
occasions of severe pain in the right foot which 
significantly limits his functional ability.  On most recent 
VA examination, the examiner corroborated the veteran's 
complaints of functional loss due to pain, finding atrophy of 
the right calf and soreness and tenderness of the right 
ankle.  Under 38 C.F.R. §§ 4.10 and 4.40, the ability of the 
veteran's foot to function under the ordinary conditions of 
daily life is for consideration and pain is an important 
element of the functional impairment of the musculoskeletal 
system. The veteran has also been found to be unable to heel 
and toe rise; he must use several prosthetic devices, 
including braces, wraps and a cane and/or crutches.  

Significantly, the veteran's physicians have discussed fusion 
of the right ankle.  This has been ruled out only because of 
the likelihood of complications due to the fact that the 
veteran is a diabetic.  The veteran's right ankle disability 
results in the loss of use of his right foot since based on 
the evidence of record, no effective function remains other 
than that which would be equally well served by an amputation 
stump at the site of election below the knee, with use of a 
suitable prosthetic appliance.  Therefore, the Board finds 
that an increased evaluation to the highest schedular rating 
under Diagnostic Code 5284 of 40 percent, is warranted.

As noted, this is the maximum rating available. Under 
applicable law and regulation, the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed. 38 C.F.R. § 4.68 (1998).  The combined ratings for 
disabilities below a knee shall not exceed the 40 percent 
rating provided by Diagnostic Code 5165 for amputation of the 
right lower extremity below the knee.  Thus, in the absence 
of above-the-knee service-connected disability, a rating in 
excess of 40 percent is impermissible. Id.

B.  A Left Ankle Disability

Service connection was granted for the veteran's left ankle 
disability on a secondary basis in March 1998, and a 10 
percent evaluation was assigned. 

Private medical records show that the veteran was treated on 
several occasions in June and July 1992 for complaints of 
left leg pain.  On his initial visit, he reported having left 
leg pain for the prior 6 weeks and that the pain was 
constant.  The veteran also stated that the pain was 
interfering with his lifestyle.  Examination showed 
tenderness on the left lateral calf, extending from below the 
calf to above the ankle.  The assessment was, left lower leg 
pain, etiology to be determined.  He was to undergo physical 
therapy and was not to return to work.   Treatment continued 
in June 1992, when he reported that the left leg became tired 
very quickly.  In July 1992, he reported that he was feeling 
better and was back to work without any problems.  

The veteran was examined by VA in March 1998.  He complained 
of left ankle pain, soreness and tendonitis, as well as left 
calf strain.  It was noted that the veteran was getting a 
brace made for the left ankle.  The veteran reported that 
normal daily activities were difficult, and that he had 
problems with prolonged standing, walking and going up and 
down stairs.  On examination, the veteran could dorsiflex to 
10 degrees and plantar flex to 30 degrees, with pain 
throughout the range of motion.  Pain, tenderness and 
soreness to palpation was noted.  X-rays found arthritis of 
the left ankle.  The examiner diagnosed, strain to the left 
ankle from overuse.  

In November 1998, the veteran and his wife testified before 
the undersigned member of the Board.  The veteran reported 
having pain in the left ankle and the left calf.  He stated 
that he wears a brace on the left ankle as well as special 
shoes.  He reported that he experiences instability in the 
ankle and that it tired easily.  A complete transcript is of 
record. 

In order to assign an increased evaluation under Diagnostic 
Code 5271 to 20 percent, there must be a showing of marked 
limitation of motion.  Since the veteran can dorsiflexion his 
left ankle to 10 degrees and plantar flex to 30 degrees, 
marked limitation of motion is not shown.  Neither does the 
record show ankylosis (Code 5270), nonunion or malunion (Code 
5283) or more than moderate impairment (Code5284).  However, 
the veteran has complaints of constant pain of the left ankle 
and tenderness, soreness and pain have been objectively 
documented on examination.  He must wear a brace and a 
special shoe due to weakness and instability of the ankle.  

The Court has reviewed the method of evaluating increased 
ratings for orthopedic and musculoskeletal disorders in 
recent holdings.  In particular, it has addressed the use of 
several sections of 38 C.F.R. Part 4.  When a diagnostic code 
provides for compensation based solely upon limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998) 
must be considered, and the examination(s) upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-
ups." DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). The 
veteran's left ankle disability is currently rated as 10 
percent disabling based on limitation of motion.  As noted 
above, the findings of dorsiflexion to 10 degrees and plantar 
flexion to 30 degrees translate into no more than moderate 
limitation of motion for which a 10 percent rating is 
assigned.  However, the entire evidence before the Board, as 
discussed above, reveals that the veteran's left ankle 
disability is associated with tenderness, instability, 
constant pain, and swelling after prolonged standing and 
walking.  The veteran and his wife have given credible 
testimony regarding this disability.  The veteran has 
recently acquired a brace for his left ankle due to weakness.  
Accordingly, upon consideration of the veteran's subjective 
symptoms under DeLuca, Id., his service-connected left ankle 
disability is consistent with warranting a 20 percent 
evaluation under Diagnostic Code 5271. The Board finds that 
an increased evaluation to 20 percent is warranted for 
functional impairment and pain.  


ORDER

A 40 percent evaluation for a right ankle disability is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

A 20 percent evaluation for a left ankle disability is 
granted, subject to the law and regulations governing the 
payment of monetary benefits


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

